196 Mich. App. 715 (1992)
493 N.W.2d 512
PEOPLE
v.
COUSINS
Docket No. 145356.
Michigan Court of Appeals.
Decided November 17, 1992, at 9:05 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Dale A. Crowley, Prosecuting Attorney, and William E. Molner, Assistant Attorney General, for the people.
State Appellate Defender (by Sheila N. Robertson), for the defendant on appeal.
Before: SAWYER, P.J., and MURPHY and GRIFFIN, JJ.
*716 MURPHY, J.
Defendant pleaded guilty on June 27, 1992, of one count of operating a motor vehicle while under the influence of intoxicating liquor, third offense, in violation of MCL 257.625; MSA 9.2325. He was sentenced to two to five years in prison, fined $3,500, and ordered to pay $1,500 in court costs.
On appeal, defendant contends that the trial court had no authority to order him to pay court costs. While a trial court may not impose costs as part of a defendant's sentence absent statutory authority to do so, People v Jones, 182 Mich App 125, 126; 451 NW2d 525 (1989), we hold that the statute in question authorized the imposition of costs.
At the time of defendant's plea, subsection 4 of the statute provided for the imposition of costs, in addition to other penalties, upon a person guilty of violation of the provisions prohibiting the operation of a motor vehicle while under the influence of intoxicating liquor or a controlled substance. Subsection 5 of the statute increased the penalty of imprisonment and fine for a second-time offender. Subsection 6 of the statute provided that a third-time offender under the statute was guilty of a felony, thereby increasing the potential imprisonment and fine. See MCL 257.902; MSA 9.2602. Neither subsection 5 nor subsection 6 of the statute modified the provision of subsection 4 that costs may be imposed upon a person found guilty of operating a motor vehicle while under the influence of intoxicating liquor or a controlled substance.
When more than one interpretation of a statute is possible, we must assume that the Legislature had the most probable and reasonable intention. People v Schneider, 119 Mich App 480, 485; 326 NW2d 416 (1982). A statute must also be construed *717 to avoid absurd or unreasonable results. Id., 486. It would lead to an unreasonable result to interpret the statute as permitting the assessment of costs for a first-time offender, but not for repeat violators.[1]
Affirmed.
NOTES
[1]  MCL 257.625; MSA 9.2325 was amended by 1991 PA 98, effective August 9, 1991. As amended, subsection 7 of the statute now specifically provides that, in addition to imposing the sanctions of subsections 4, 5, and 6 of the amended statute, the court may also order a person violating those sections to pay the costs of prosecution.